DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On June 25, 2021 Applicant elected Species B represented by figures 4-7. Applicant stated that claims 1-12, and 19-20 read upon the elected species. Based upon Applicant’s statements claims 13-18 were withdrawn. 
Currently claims 14-18 have the proper status identifier of “withdrawn”. However, claim 13 is labeled as “original”. This is an incorrect status identifier. Claim 13 should have the status identifier of “withdrawn”. Claim 13 will be treated as withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0121288 A1) (“Yamazaki”), in view of Park et al., "Effect of aluminum addition to solution-derived amorphous indium zinc oxide thin film for an oxide thin film transistors", Microelectronic Engineering, Volume 109, September 2013, Pages 189-192 (“Park”).
Regarding claims 1, and 6, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
Forming a TFT transistor (¶ 0002) by using gate electrode (113; ¶ 0201) surrounding a Indium aluminum zinc oxide semiconductor (IAZO; ¶ 0060, In-Al-Zn-O film) channel (107) with a gate insulating layer (111) between the gate (113) and the channel (107), and a source and drain (105/109/129) on the top and bottom of the channel (107).

Yamazaki does not teach:
the oxide semiconductor layer having an atomic ratio of aluminum to a sum of indium, aluminum, and zinc of equal to or more than 11% and equal to or less than 15%; 
the oxide semiconductor layer having an atomic ratio of indium to a sum of indium, aluminum, and zinc of equal to or more than 39%; 
the oxide semiconductor layer having an atomic ratio of zinc to a sum of indium, aluminum, and zinc of equal to or more than 20%; 

Park teaches at least in table 1:
The ration of Al:Zn:In can be 0.3:1:1. Which is equivalent to 13.04% : 43.47% : 43.47%
Further, Park teaches another ration where,
The ration of Al:Zn:In can be 0.6:2:3. Which is equivalent to 10.71% : 35.71% : 53.57%
Examiner has provided the following table below translating table 1 of Park to percentages as required by the claim.
Al
In
Zn
total Al,In,Zn
Al%
In%
Zn%
0.1
3
2
5.1
1.960784
58.82353
39.21569
0.2
3
2
5.2
3.846154
57.69231
38.46154
0.3
3
2
5.3
5.660377
56.60377
37.73585
0.4
3
2
5.4
7.407407
55.55556
37.03704
0.5
3
2
5.5
9.090909
54.54545
36.36364
0.6
3
2
5.6
10.71429
53.57143
35.71429
0.1
1
1
2.1
4.761905
47.61905
47.61905
0.2
1
1
2.2
9.090909
45.45455
45.45455
0.3
1
1
2.3
13.04348
43.47826
43.47826


It would have been obvious to one of ordinary skill in the art to combine Park with Yamazaki and form the IAZO film of Yamazaki as Yamakaki does not teach the rations of In:Al:Zn in the IAZO film. Thus, one of ordinary skill in the art would have looked for another reference to teach the ratios. 
Park further teaches that one of ordinary skill in the art would have optimized the amount of Al in the IAZO film because as the amount of Al increase the amount of off-current decreased, but the threshold voltage moves in the positive direction. Pg. 191 at col. 1. Further, as the percentrage of Al increases the device starts to exhibit an enchaced mode of operatation. Id. While decreasing the amount of In in the device resulted in a high off current and extreme 
Therefore because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
with the ratio described in Nakagawa because by having to much Al in the oxide semiconductor this reduces the In content in the oxide semiconductor and thereby reduces the mobility of the oxide semiconductor.
Regarding claims 2, and 7, Park teaches:
That no other metals are present in the oxide semiconductor layer except for In, Al, and Zn. Therefore, these metals make up more than 90% of the metals in the IAZO film.
Regarding claims 3, and 8, Park teaches:
There is no Ga, Sn, or Ti in the IAZO film. Therefore, Park teaches that these elements can be equal to 0% of the IAZO film.
Regarding claims 5, and 10, Park teaches:
That In can be 53.57% of the IAZO film, which is equal to or less and 70%.
Regarding claim 11, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
a first oxide layer (one of the multilayers of 111; ¶ 0065, where a stacked structure, or multi-layer structure can be used for the gate insulating layer) provided between the oxide semiconductor layer (107) and the gate insulating layer (another of the multilayers of 111), 

Regarding claim 12, Yamazaki teaches at least in figures 1A-1B, and 12A-12C:
a second oxide layer provided between at least one of the first electrode and the second electrode, and the oxide semiconductor layer (¶ 0059, where 105 and 109 can be a stacked structure, e.g. a multilayered structure), 
the second oxide layer having a material different from materials of the oxide semiconductor layer (Where the stacked structure can be ITO, ITO with Si, InO with WO, etc; ¶ 0059).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822